Exhibit 10.3







Peoples State Bank

Senior Management Incentive Compensation Plan







The Senior Management Incentive Compensation Plan provides an annual cash
incentive opportunity for executive officers of PSB Holdings, Inc. in their
capacities as Bank officers.  Incentive compensation is determined under a
formula that derives 70% of the incentive compensation amount from the
achievement of the Bank’s net income target and 30% from the achievement of the
officer’s department goals.  The following table illustrates the potential
incentive compensation at various levels of net income and selected levels of
achievement of department goals.  Incentive compensation is paid in cash
following the determination of results under the plan for the preceding fiscal
year.  




% of Targeted Net Income

% of Department Goals Achieved

Before Bank Wide Year-end Incentive Expense

25%

 

50%

 

75%

 

100%

 

Incentive Compensation as a Percentage of Base Salary

        

less than 95%

    .8%

 

  1.5%

 

  2.3%

 

  3.0%

  95%

  2.2%

 

  2.9%

 

  3.7%

 

  4.4%

  97%

  3.6%

 

  4.3%

 

  5.1%

 

  5.8%

  98%

  5.0%

 

  5.7%

 

  6.5%

 

  7.2%

  99%

  6.4%

 

  7.1%

 

  7.9%

 

  8.6%

100%

  7.8%

 

  8.5%

 

  9.3%

 

10.0%

102%

  9.7%

 

10.6%

 

11.6%

 

12.5%

105%

12.4%

 

13.6%

 

14.8%

 

16.0%

107%

15.5%

 

17.0%

 

18.5%

 

20.0%

109%

19.4%

 

21.3%

 

23.1%

 

25.0%

111%

23.3%

 

25.5%

 

27.7%

 

30.0%






